Title: From John Adams to John M. Gill, 12 June 1798
From: Adams, John
To: Gill, John M.,Jamison, Andrew



To the Inhabitants of Washington County in the State of PennyslvaniaGentlemenPhiladelphia June 12 1798



Your Address to the President Senate and House of Representatives has been presented to me
Foreign Governments will always have grounds to believe, that there are divisions Diversities of Opinion, if not divisions into Parties in every Republican Government. Those whose Knowledge of free Governments, is Superficial, and whose Experience is young, will be very apt to Mistake these Diversities and Parties for corrupt Factions which may be Seduced, to unite with a foreign Country in opposition to the Majority in their own. The French however have not found this to happen in their Republick, and they ought to have known Us better than to give Credit to Such hopes or Suspicions here.
The true Criterion of the Soundness of a of Difference between a Sound Republic and one that is corrupted and lost, is the Virtue of the People to Sacrifice all domestic differences and Party animosities, in a cordial Union to vindicate the honor and defend the Safety of their common Country against foreign Powers. This is happily the Character of Americans: And this Address in concert with others is a Proof of it.

John Adams